Opinion issued October 10, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00548-CV
                           ———————————
MILDRED DUNN A/K/A MILDRED GARRETT A/K/A MILDRED BANKS,
                        Appellant
                                       V.
    PARK HARBOR IMPROVEMENT ASSOCIATION, INC., Appellee


                   On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-48259


                         MEMORANDUM OPINION

      Appellee, Park Harbor Improvement Association, Inc., has filed a motion to

dismiss this appeal for want of prosecution, contending that appellant, Mildred

Dunn, has failed to pay the appellate filing fees and the costs for preparing the
appellate record. Park Harbor requests that we dismiss the appeal for want of

prosecution and assess costs against Dunn. We grant the motion.

      Dunn has neither paid the required fees nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE

ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order Regarding Fees Charged

in Civil Cases in the Supreme Court and the Courts of Appeals and Before the

Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.

28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). Further, Dunn has not paid

or made arrangements to pay the fee for preparing the clerk’s record. See TEX. R.

APP. P. 37.3(b). After being notified that this appeal was subject to dismissal,

Dunn filed a response that neither invokes Texas Rule of Appellate Procedure 20.1

nor constitutes an adequate response. See TEX. R. APP. P. 5, 20.1(a)(2)(A), 42.3(b),

(c); see also TEX. CIV. PRAC. & REM. CODE ANN. § 132.001 (West Supp. 2012);

TEX. GOV’T CODE ANN. § 312.011(1) (West 2005); In re B.N., 303 S.W.3d 16, 18

(Tex. App.—Waco 2009, no pet.); Smith v. Hayes, 597 S.W.2d 488, 489 (Tex. Civ.

App.—Fort Worth 1980, no writ).

      Accordingly, we grant Park Harbor’s motion and dismiss the appeal for

nonpayment of all required fees and for want of prosecution. We dismiss any

pending motions as moot.

                                 PER CURIAM


                                         2
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        3